 


109 HRES 732 IH: Congratulating the Public Broadcasting Service as it celebrates the 15th anniversary season of the nationally televised broadcast program, Public Broadcasting Service’s To The Contrary, with Bonnie Erbé.
U.S. House of Representatives
2006-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 732 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2006 
Ms. Norton submitted the following resolution; which was referred to the Committee on Government Reform 
 
RESOLUTION 
Congratulating the Public Broadcasting Service as it celebrates the 15th anniversary season of the nationally televised broadcast program, Public Broadcasting Service’s To The Contrary, with Bonnie Erbé. 
  
Whereas To The Contrary, launched in April 1992, provides an important and timely women’s forum to discuss national and international issues and policies, and presents news and views that are rarely available elsewhere on television; 
Whereas To The Contrary is the only woman-owned National weekly news analysis show, and is now one of the longest running programs of its kind on national television; 
Whereas To The Contrary broadcasts focus primarily on issues affecting women, families, and communities of color, and has been enhanced by an ethnically diverse and balanced panel of women from all political persuasions; 
Whereas To The Contrary is carried on more than 250 Public Broadcasting Service stations nationwide, internationally on Voice of America Television, and is seen by over one million viewers each week; 
Whereas To The Contrary has won numerous awards, including the 1994, 1995, 1998 and 2003 EMMA awards from the National Women’s Political Caucus for overall excellence; the 1997, 1996 and 1994 Clarion Award from Women Communications for Best TV Talk show; the 1997, 1999, and the 2005 Gracie Award from American Women in Radio and Television; and, in 2000, two prestigious economic reporting awards, the ICI/American University Personal Finance Reporting Awards and the NYS Society of CPAs awards; 
Whereas the host Bonnie Erbé, with 20 years of experience as a journalist covering national government, has been at the helm since the first broadcast in 1992, writes a blog on politics for USNews.com; 
Whereas Bonnie Erbé’s career in journalism has included posts as the Legal Affairs Correspondent for the Mutual/NBC Radio Networks, and assignments as a reporter and anchor for the UPI Radio Network, CBS and NBC affiliates in Florida and Georgia, as well as the District of Columbia; and 
Whereas Bonnie Erbé, a 1987 Georgetown University Law School graduate, is the recipient of awards from the American Women in Radio and Television and the National Press Club: Now, therefore, be it 
 
That the House of Representatives congratulates To The Contrary and Bonnie Erbé for their extraordinary 15 season run on the Public Broadcasting Service and for consistently giving voice to significant social issues affecting women, children, families, and communities of color. 
 
